    Case 3:21-mj-03003-TJB Document 3 Filed 01/19/21 Page 1 of 1 PageID: 7




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY
                            MINUTES OF PROCEEDINGS

OFFICE: TRENTON                                                   January 19, 2021
MAGISTRATE JUDGE: BONGIOVANNI                                     DATE OF PROCEEDINGS
ESR: Mark J. Morelli



TITLE OF CASE:                                                    MJ-21-3003 (TJB)
                                          U.S.D.C. of District of Columbia No. 21-mj-75
UNITED STATES OF AMERICA,
     V.
TIMOTHY LOUIS HALE-CUSANELLI

APPEARANCES:

Sammi Malek, AUSA for Government
Andrea Bergman, AFPD for Defendant
Robert Hyde, Pretrial Officer

NATURE OF PROCEEDING: Rule 5 Initial Appearance via video conference

Rule 5 Initial appearance held.
All parties consent to Initial Appearance by video conference.
Defendant advised of his rights, charges and penalties.
Hearing on application by defendant for appointment of counsel.
Financial affidavit executed and filed.
Ordered application granted.
Ordered Andrea Bergman, AFPD appointed as counsel.
Defendant waives identity and preliminary hearing.
Waiver of Rule 5 & 5.1 hearing executed.
Defendant advised of Rule 5 rights.
Hearing on application of Government for pretrial detention.
Ordered application denied.
Ordered bail set at $150,000 unsecured bond to be signed.
Brady Order to be entered.
Order Setting Conditions of Release to follow.
Ordered defendant remanded until Friday, January 22, 2021.
Orders to be entered.

TIME COMMENCED:      3:05 p.m.
TIME ADJOURNED:      3:55 p.m.                        s/ Mark Morelli
TOTAL TIME: 50 MINUTES                                 Deputy Clerk
